Citation Nr: 0414222	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than October 31, 
2001, for service connection of bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1944 to 
November 1946. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the veteran entitlement 
to an earlier effective date for service-connected pes planus 
(also claimed as bilateral foot sprains with hallux valgus).  
In an April 2002 rating decision, the RO granted the 
veteran's claim seeking entitlement to service connection for 
pes planus (also claimed as bilateral foot sprains with 
hallux valgus), and assigned a 50 percent evaluation, 
effective October 31, 2001. 

In April 2003, the veteran appeared and testified at a 
personal hearing before a Decision Review Officer.  A 
transcript of that hearing is of record.

In September 2003, the veteran appeared and testified at a 
personal hearing before the Board.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  In an unappealed rating decision dated April 1991, the RO 
denied the veteran's claim of entitlement to service 
connection for pes planus.

2.  On October 31, 2001, the RO received the veteran's 
request to reopen his claim of entitlement to service 
connection for a bilateral foot disability (also claimed as 
bilateral foot sprain with hallux valgus). 

3.  In April 2002, the RO granted the veteran's claim seeking 
entitlement to service connection for pes planus (also 
claimed as bilateral foot sprains with hallux valgus), and 
assigned a 50 percent evaluation, effective October 31, 2001. 
.
CONCLUSION OF LAW

An effective date earlier than October 31, 2001, for the 
grant of service connection for bilateral foot disability is 
not warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.104, 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's October 1944 induction examination report 
indicated "pes planus one degree strong to test."  The 
veteran's October 1946 examination prior to discharge 
indicated clinically normal feet.  

In correspondence received January 10, 1991, the veteran 
indicated that he filed a claim in October 1946 at the time 
of his discharge seeking service connection for bilateral 
foot disability.  This claim was denied.  The veteran stated 
that the denial was incorrect, and requested that the claim 
be reopened.  

In a letter dated March 1991, private physician Dr. H.S. 
indicated that he treated the veteran for extreme pes planus 
of both feet from 1948.  The physician stated that he had 
been retired since May 1989, and that he did not have the 
veteran's dates of treatment.  In a letter received March 
1991, the veteran indicated that Dr. H.S. treated his 
bilateral foot disability from 1948 until his retirement in 
1989.

In an April 2, 1991, rating decision, the RO denied the 
veteran's claim seeking service connection for pes planus 
because it was not established as being incurred in or 
aggravated by the veteran's active service.  In a letter 
dated April 10, 1991, the RO notified the veteran of denial 
of his claim seeking service connection for pes planus.  The 
letter was mailed to:  Mr. [redacted], [redacted], 
[redacted].

In October 2001, the veteran filed to reopen his claim 
seeking service connection for bilateral foot sprain with 
hallux valgus.  

Treatment records dated June 2001 indicated that the veteran 
had chronic foot pain and deformity.  In August 2001, the 
veteran complained of pain in the joint involving the ankle 
and foot.  The treatment report stated that the veteran's 
exercise was limited due to foot pain, and that he had 
severely inverted feet.

According to an August 2001 podiatry consultation report, the 
veteran complained of pain in both feet.  He had many 
different shoes and inserts, none of which had helped.  The 
pain in his ankles and feet was getting worse.  He was at the 
point where he was very unstable and would almost fall when 
walking.  The veteran indicated that his feet pointed out to 
the side so drastically that he had no balance any more.  He 
used a cane to help him balance.  The report noted severe 
bilateral foot deformity consisting of severe abduction of 
forefoot and rearfoot.  There was medial arch collapse, and 
hind foot eversion with severe lateral fibular impingement.  
The deformity was fixed with extremely limited range of 
motion of subtalar joints.  

An addendum dated November 2001 was submitted in regard to 
the August 2001 podiatry report.  According to the addendum, 
the veteran during World War II was a passenger in an 
artillery truck when the truck was attacked and came under 
fire.  He jumped from the truck and felt intense pain in both 
feet upon landing on the ground.  He went to the medic.  He 
had intense bruising on both arches and could barely walk.  
He was treated with ace wraps only.  The veteran stated that 
he saw doctors upon returning stateside that advised him to 
file a claim.  He filed a claim that was dismissed without 
ever talking with doctors or further investigation.  The 
veteran complained of foot pain since the truck incident 
during World War II.  The examiner stated that the veteran's 
current feet abnormality would require extensive bilateral 
foot reconstruction.  X-rays confirmed bilateral collapse of 
both arches, adaptation and severe post traumatic 
osteoarthritis.  The examiner stated that due to the foot 
deformity present in both feet, it was consistent with the 
type of injury sustained and time frame provided by the 
veteran.  For such significant deformity, the injury had to 
have happened many years ago, and it would result from tendon 
ruptures from falling, as the veteran contended.  The 
examiner concluded that the veteran's foot deformity resulted 
from tendon injuries sustained during his jump from a moving 
truck, which was being shelled and fired upon during World 
War II.

In April 2002, the RO granted the veteran's claim seeking 
entitlement to service connection for pes planus (also 
claimed as bilateral foot sprains with hallux valgus), and 
assigned a 50 percent evaluation, effective October 31, 2001. 

In a statement received in May 2002, the veteran indicated 
that he desired a more realistic effective date for his 
service-connected foot condition.  While the veteran stated 
that the year 1946 was not realistic as his feet showed 
little damage, the veteran contended that by 1990 his feet 
had completely collapsed and were very painful.  He requested 
retroactive compensation from January 8, 1991, the date he 
filed his prior claim.  In December 2002, the veteran stated 
again that he was entitled to an earlier effective date for 
his service-connected bilateral foot disability.

In April 2003, the veteran testified at a personal hearing 
before a Decision Review Officer.  He argued that when he 
filed his claim for service connection for bilateral foot 
disability in January 1991, the RO did not properly develop 
his claim or provide a medical examination regarding the 
etiology of his bilateral foot disability.  The veteran 
indicated that at the time of the January 1991 claim, Dr. 
H.S. submitted a letter indicating that he treated the 
veteran's feet, from 1948 to 1989.  Dr. H.S. retired in 1989, 
and no longer had the veteran's treatment records. 

In September 2003, the veteran appeared and testified at a 
personal hearing before the Board.  He reiterated that he did 
not receive due process and was not given a medical 
examination at the time of his January 1991 claim for service 
connection for bilateral foot disability.  The veteran 
believed that his feet were just as severely disabled in 
January 1991 as they were in 2001, when he filed a subsequent 
claim for service connection regarding his bilateral foot 
disability.  The veteran indicated that he did not appeal the 
denial of his service connection claim submitted in January 
1991.  He indicated that the April 2001 denial letter was 
sent to his proper address in [redacted], [redacted].
 
Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
Pursuant to VA General Counsel Opinion 8-2003, the VA is not 
required to provide notice of the information and evidence 
necessary to substantiate an issue first raised in a Notice 
of Disagreement (NOD) submitted in response to VA's notice of 
its decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  See VAOPGCPREC 8-2003 (2003).  

In this case, the veteran submitted a NOD in May 2002, which 
first raised the issue of entitlement to an effective date 
earlier than October 31, 2001, for service connection for 
bilateral foot disability (although the RO regarded the 
veteran's later correspondence received December 2002 as a 
NOD, the Board notes that the veteran's May 2002 
correspondence is a NOD because it clearly requests an 
effective date earlier than October 31, 2001 regarding his 
bilateral foot disability).  The May 2002 NOD was received in 
response to the veteran's notice of the April 2002 decision 
to grant service connection for pes planus, and to assign a 
50 percent evaluation, effective October 31, 2001.  Prior to 
this April 2002 decision, VA had already given the veteran 
notice of VCAA requirements, under 38 U.S.C.A. § 5103 (a), 
regarding his claim of service connection for pes planus 
(claimed as bilateral foot sprains with hallux valgus).  
Therefore, pursuant to VA General Counsel Opinion 8-2003, 
38 U.S.C.A. § 5103 (a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue of entitlement to an effective date 
earlier than October 31, 2001, for service connection for 
bilateral foot disability.  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The requirements under the VCAA have been met, and the Board 
will proceed with appellate disposition.  

II.	Entitlement to an effective date earlier than 
October 31, 2001, for service connection for 
bilateral foot disability.	

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. 38 C.F.R. § 3.400 (2003).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (a), (b) (1), 
(i); 38 C.F.R. § 3.400 (q) (1) (ii), (r).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.
38 C.F.R. § 3.155 (2002).

In this case, the RO granted service connection for pes 
planus (also claimed as bilateral foot sprains with hallux 
valgus), and assigned a 50 percent evaluation, effective 
October 31, 2001.  While the veteran states that he was 
denied service connection for his bilateral foot disability 
claim filed after separation in October 1946, there is no 
evidence of record indicating that this claim was ever filed.  
The evidence, however, shows that the veteran filed a claim 
of service connection for his bilateral foot disability on 
January 10, 1991.  It is the veteran's contention that the 
effective date of his service-connected bilateral foot 
disability should be retroactive to January 8, 1991.  

Despite his contention, the veteran is not entitled to an 
effective date earlier than October 31, 2001.  The veteran's 
service connection claim, filed in January 1991, was denied 
in April 1991.  In a letter dated April 1991, the RO sent 
notification to the veteran of the service connection denial.  
In the September 2003 hearing, the veteran himself agreed 
that this April 1991 letter was mailed to the proper address 
in [redacted], [redacted].  The evidence of record, however, 
does not show that the veteran submitted a NOD or any 
statement within one year to appeal the April 1991 denial.  
Under applicable law and VA regulations, the April 1991 
decision is final.  After the veteran re-filed his claim on 
October 31, 2001, the RO reopened and reviewed the veteran's 
claim because new and material evidence was submitted in the 
form of an August 2001 physician's statement. 38 U.S.C.A. 
§ § 5108, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2003).  

The veteran contends that because the RO failed to give him 
an examination after filing his claim in January 1991, he is 
entitled to an effective date back to January 1991 because 
his feet were just as severely disabled in January 1991 as 
they were in October 2001.  However, the Board does not find 
this argument persuasive.  The RO's decision not to give the 
veteran an examination in 1991 was based on the evidence of 
record at that time.  Furthermore, the veteran failed to 
appeal the April 1991 decision to deny his claim for service 
connection.  The veteran's claim filed on October 31, 2001, 
was decided on the current record - namely, the August 2001 
podiatrist statement that constituted new and material 
evidence, and that provided a link between his bilateral foot 
disability and injury in service in World War II.     




When disability compensation is granted when new and material 
evidence is received after a final disallowance, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  After careful 
consideration of the evidence in this case, the Board finds 
that the veteran was not entitled to an effective date 
earlier than the date of receipt of the veteran's claim from 
October 31, 2001.


ORDER

Entitlement to an effective date earlier than October 31, 
2001, for the grant of service connection of bilateral foot 
disability, is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



